*71The court decided that the plaintiff was entitled to recover, in an opinion per <mriam, as follows:
We see no distinction between this case and that of International Aircraft Trading Co. v. United States, 109 C. Cls. 435, and Van Karner Chemical Arms Corporation v. United States, 109 C. Cls. 425. Plaintiff is entitled to recover only the scrap value of the material requisitioned, which is the sum of $282.78. In addition, however, it is entitled to recover compensation.for,delay in payment of this amount from the date of the requisition on November 16, *721942,-to the. date-, this amount- was tendered to plaintiff, October 4, 1943: , Computed at four percent per annum this amounts to $9.99.- "Judgment -is accordingly rendered- in plaintiff’s favor for thesum of $292.77.